NUMBER 13-05-101-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
DAVID BRUCE MILLER, JR.,                                                         Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 
On appeal from the 176th District
Court of Harris County, Texas.
 
MEMORANDUM OPINION 
 
        Before
Chief Justice Valdez and Justices Rodriguez and Garza
                            Memorandum
Opinion by Justice Garza           
                                                                                    




Appellant, David Bruce Miller, Jr., appeals his
conviction of aggravated robbery.  See
Tex. Pen. Code Ann. '' 12.32, 29.03(a)(2) (Vernon 2003).  Appellant=s
conviction was enhanced with two prior felony convictions.  Tex.
Pen. Code Ann. '' 22.02(a)(2), 12.42(d) (Vernon Supp. 2004-05).  Appellant
was tried by a jury and found guilty of the offense.  Appellant pleaded true to the two enhancement
paragraphs and the jury sentenced him to forty years= imprisonment. 
Appellant now appeals the judgment of the trial court.  We affirm.
I.  Anders Brief
Appellant's counsel has filed an Anders brief
with this Court, in which he states that he has reviewed the record and in
which he concludes that appellant has no non‑frivolous grounds for
appeal.  See Anders v. California,
386 U.S. 738, 744 (1967).  Although
counsel's brief does not advance any arguable grounds of error, it does present
a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced on appeal.  Stafford v. State, 813 S.W.2d 503, 510 n.3
(Tex. Crim. App. 1991) (en banc).  In
compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.
1978), counsel has carefully discussed why, under controlling authority, there
are no errors in the trial court's judgment. 
Counsel certifies that he has served a copy of his brief on appellant
and informed appellant of his right to file a pro se brief.  We conclude counsel's brief meets the
requirements of Anders.  See
Anders, 386 U.S. at 744; High, 573 S.W.2d at 812.  On June 9, 2005, this Court granted appellant=s motion for extension of time to file a pro se
brief.  Appellant was given until July
25, 2005 to file his brief.  This
deadline has passed and no pro se brief has been filed.  See Tex.
R. App. P. 38.6.            
 
II.  Independent Review
 




Upon receiving an Anders brief, we must
conduct a full examination of all the proceedings to determine whether the case
is wholly frivolous.  Penson v. Ohio,
488 U.S. 75, 80 (1988).  We have reviewed
the entire record and find that there are no reversible grounds of error.  Accordingly, we affirm the judgment of the
trial court.  See Stafford, 813
S.W.2d at 509.  
III.  Motion to Withdraw
 
In accordance with Anders, appellant's
attorney has asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant his motion to withdraw.  We further order counsel to notify appellant
of the disposition of this appeal and the availability of discretionary
review.  See Ex Parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). 
 
 
 
DORI CONTRERAS GARZA,
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 9th day of February, 2006.